 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      PAUL BARRACLIFFE II,
                                                                 Cause No. C20-1024RSL
 9
                              Plaintiff,

10
                  v.                                             ORDER GRANTING LEAVE TO
                                                                 WITHDRAW
11
      SNOHOMISH COUNTY SHERIFF ADAM
      FORTNEY, et al.,
12
                              Defendants.
13

14

15          This matter comes before the Court on a “Motion for Withdrawal of Counsel” filed by
16
     attorney’s Ada K. Wong, Jordan T. Wada, and Isabel S. Johnson. Dkt. # 41. The motion is
17
     unopposed and therefore GRANTED. Ms. Wong, Mr. Wada, and Ms. Johnson are no longer
18
     counsel of record for plaintiff and are hereby relieved of all duties other than transmitting the
19

20   case files to plaintiff. The Clerk of Court is directed to terminate counsels’ participation in this

21   case and to include plaintiff’s contact information in the docket:
22          11911 E. Gibson Road #2A
23          Everett, WA 982044
            (425) 948-8860
24

25
            Plaintiff is now proceeding pro se in this litigation. Unless and until he retains new
26

27   counsel, he is expected to follow the local rules of this district (found at

28   ORDER GRANTING LEAVE TO WITHDRAW - 1
 1   https://www.wawd.uscourts.gov/sites/wawd/files/WDWA_Local_Civil_Rules_Clean_1.19.21.pd

 2   f) and the Federal Rules of Civil Procedure. Plaintiff is advised that requests for relief from the
 3   Court must be in the form of a motion and all declarations must be signed, dated, and made
 4
     under penalty of perjury. See LCR 7 and 10; 28 U.S.C. § 1746.
 5

 6

 7
            Dated this 18th day of May, 2021.

 8
                                                Robert S. Lasnik
 9                                              United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER GRANTING LEAVE TO WITHDRAW - 2
